Citation Nr: 1502818	
Decision Date: 01/21/15    Archive Date: 01/27/15

DOCKET NO.  10-00 017A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for cervical spine myelopathy with right-sided weakness (hemiparesis), involuntary jerking movements (myoclonus), electrical shock sensations (Lhermitte's sign), and neck pain as a result of cervical spine surgery performed at a Department of Veterans Affairs facility in February 2003.  


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

The Veteran testified at a June 2014 hearing before the undersigned.  A transcript is of record. 

The Veteran's claim for compensation benefits under 38 U.S.C.A. § 1151 for additional disability resulting from VA cervical spine surgery performed in February 2003 was previously denied in July 2003 and October 2005 rating decisions, which the Veteran did not appeal.  However, a March 2004 VA treatment record dated within one of the February 2003 rating decision reflects the finding of a VA neurologist that the etiology or cause of the Veteran's cervical myelopathy and related symptoms, which included right-sided weakness and "jumping" movements (characterized as myoclonus) were due both to the underlying disc disorder and to the February 2003 surgery.  The physician stated that he could not "separate [the] effects of the two factors."  A June 2009 VA treatment record also reflects a finding that the Veteran had gait impairment as a result of residual weakness from the February 2003 surgery.  At the time of the February 2003 and October 2005 decisions, the evidence of record did not include such specific findings of ongoing residuals definitively attributed to the February 2003 surgery.  As this evidence relates to an unestablished fact necessary to support the claim, it constitutes new and material evidence.  See 38 C.F.R. § 3.156(a) (2014); see also 38 U.S.C.A. § 1151 (West 2014).  Moreover, although the March 2004 VA treatment record was not in the claims file within one year of the July 2003 or October 2005 rating decisions, it was in the constructive possession of VA adjudicators when it was generated and thus must be considered as having been of record within one year of the July 2003 decision.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Because it was not in the claims file and not addressed in the October 2005 rating decision, but was in VA's constructive possession within one year of the July 2003 rating decision, the March 2004 VA treatment record constitutes new and material evidence received within one year of the July 2003 rating decision.  Under 38 C.F.R. § 3.156(b), if new and material evidence is received within one year after the date of mailing of an RO decision, it will be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period."  Such evidence renders the prior decision nonfinal.  See Buie v. Shinseki, 24 Vet. App. 242 (2010); Young v. Shinseki, 22 Vet. App. 461, 466 (2009).  

Accordingly, this appeal is properly characterized as an original claim for compensation under 38 U.S.C.A. § 1151, rather than as a petition to reopen a claim adjudicated in a prior final denial.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board regrets the delay, this claim must be remanded for further development to ensure an informed decision, and to afford it every due consideration.  

A new VA opinion must be obtained to assess whether the Veteran's right-sided hemiparesis with an abnormal gait, electrical shock sensations and shaking and involuntary movements (myoclonus), all attributed to cervical myelopathy, resulted from VA carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault in performing the February 2003 cervical spine surgery, or whether such problems were due to an event not reasonably foreseeable as a result of the surgery.  See 38 U.S.C.A. § 1151; 38 C.F.R. § 3.361 (2014).  

In this regard, VA examinations and opinions were obtained in May 2003 and June 2009.  In both examination reports, the examiners essentially concluded that the Veteran did not have additional symptoms resulting from the February 2003 surgery.  The June 2009 VA examiner, for example, stated that the Veteran had mild symptoms of cervical myelopathy that were "residuals from his condition pre- and peri-operatively," and were "very mild compared to his post-operative course."  The examiner also noted that the Veteran had brisk reflexes on the right compared to the left, increased spasticity on the right compared to the left, and mildly decreased fine motor movements on the right compared to the left.  However, the examiner stated that the clinical findings prior to the surgery showed a large disc at C4-5 compressing the spinal cord as well as cervical myelopathy, and that an "anterior approach for a discectomy minimizes the risk to the spinal cord."  According to the examiner, worsening of the cervical myelopathy would be unusual due to the procedure.  The examiner concluded that the Veteran's disability was not due to VA fault or to an event not reasonably foreseeable in performing the February 2003 surgery, noting that the Veteran's myelopathy was present prior to the procedure.  

The examiner's opinion does not account for the clear evidence showing that immediately after the surgery was performed, there was an onset of right-sided paralysis resulting in an abnormal gait which greatly improved (an October 2006 VA treatment record indicates about 95% improvement) but did not completely resolve.  The VA treatment records further show that by early April 2003 the Veteran also developed shaking and involuntary spastic motions of the right arm, which occurred mostly at night, and have been characterized as myoclonus.  These spastic motions later involved the right leg as well, and have been attributed to the cervical myelopathy, as reflected in an April 2005 VA treatment record and many other treatment records.  The VA treatment records also reflect that by September 2005 the Veteran developed electrical shock sensations that travelled from the head and throughout his body and were especially triggered by water falling on his head in the shower.  These sensations have also been attributed to the cervical myelopathy, as shown in a November 2013 private treatment record. 

Although prior to the surgery the Veteran had a diagnosis of cervical myelopathy, and reported bilateral hand numbness and severe cervical spine and shoulder pain, he did not have any of the symptoms discussed in the preceding paragraph.  In VA treatment records dated in February 2003, March 2004, and June 2009, the Veteran's hemiparesis of the right side was clearly attributed to the surgery.  The February 2003 VA treatment record states, for example, that the Veteran had weakness of the right upper and lower extremities "secondary to trauma sustained during the surgery."  The March 2004 VA treatment record also reflects a neurologist's statement that the Veteran's right myelopathy, including the myoclonus, was related both to the disc pathology and to the surgery.  The neurologist could not "separate [the] effects of the two factors."  The June 2009 VA examiner's finding that the "anterior approach" to a discectomy (the method used according to the February 2003 surgery report) minimizes risk to the spinal cord, and that worsening of the cervical myelopathy due to the procedure would be unusual, only begs the question as to whether there was VA fault or an unforeseeable event in light of this evidence. 

The fact that there were side effects from the surgery does not by itself establish either VA fault or that an unforeseeable event occurred.  The VA treatment records clearly show that the Veteran had cervical myelopathy and severe spinal cord compression caused by a large herniated disc prior to the surgery, with complaints of bilateral hand numbness and significant neck and shoulder pain.  A February 2003 VA treatment record reflects that the Veteran was informed of possible complications of the surgery, including paralysis, no improvement, and pain.  The February 2003 surgery report also reflects that the Veteran was informed of the risks and benefits of the surgery and signed a written, informed consent for the surgery to be performed.  A January 2004 VA treatment record reflects a neurologist's finding that notwithstanding the Veteran's residual symptoms, the risks of the surgery were justified due to the "high probability" of becoming paralyzed from the prior disc protrusion, which was corrected by the surgery.  Repeated magnetic resonance imaging (MRI) scans and x-ray studies have not been interpreted as showing any abnormalities with regard to the post-surgical residuals, and neither the VA examiners nor any other medical professional has found anything inappropriate either in advising the Veteran to undergo this surgery or the manner in which it was performed.  According to a physician's notation in an April 2005 VA treatment record, "the benefits outweighed the risks for his procedure," even if there were side effects from it. 

Nevertheless, in accordance with VA's duty to assist, a VA medical opinion must still be obtained as to whether the Veteran's symptoms, including right-side hemiparesis with an abnormal gait and myoclonus (involuntary jerking movements), which occurred immediately or soon after the surgery was performed, and electrical shock sensations, which began about two and a half years after the surgery and which have been attributed to his cervical myelopathy, were a result either of VA fault in performing the surgery (as defined in section 1151) or of an event not reasonably foreseeable due to the surgery.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The VA opinions previously obtained do not account for this sequence of events, or for the fact that the right-sided hemiparesis, however mild it may be, has repeatedly been attributed to the surgery.  On the contrary, the VA opinions appear to be based, at least in part, on the opposite assumption.  Therefore, they are not sufficient to make an informed decision on the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Finally, the record shows that the Veteran has been in receipt of disability benefits from the Social Security Administration (SSA) since 2003.  The Veteran's SSA records are not in the file.  Appropriate efforts to obtain them must be made on remand.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159. 

Accordingly, the case is REMANDED for the following action:

1. Make appropriate efforts to obtain the Veteran's SSA records and associate them with the claims file. 

2. Then, obtain a VA medical opinion according to the following instructions.  The claims file must be made available to the physician, and the physician must indicate in the opinion that the claims file has been reviewed.  

The opinion must be provided as follows:
a) Whether the Veteran has additional disability of the cervical spine, diagnosed as cervical myelopathy, caused by carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA in performing the February 2003 C4-5 anterior cervical discectomy, with an allograft fusion and plating system. 
b) Whether the Veteran has additional disability of the cervical spine, diagnosed as cervical myelopathy, that was proximately (i.e. directly) caused by an event that was not reasonably foreseeable resulting from the February 2003 surgery.  This additional disability need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the surgery performed.
In rendering the above opinions, the examiner must consider (but need not specifically discuss) the following:
a) Immediately after the surgery was performed, the Veteran's right side was paralyzed.  The Veteran has since regained 95% of functioning, but still has some right-sided weakness (hemiparesis) with an abnormal gait.  This residual has been attributed to the surgery by several VA health care providers (see VA treatment records dated in February 2003, March 2004, and June 2009). 
b) By early April 2003, about two months after the surgery, the Veteran developed spastic motions of the right arm, and later developed spastic motions of the right leg as well.  These jerking motions occurred mostly at night, including during sleep. They have been diagnosed as myoclonus and attributed to his cervical myelopathy.
c) By September 2005, about 2.5 years after the February 2003 surgery, the Veteran developed electrical shock sensations that occurred when he showered and occasionally at other times.  These were later diagnosed as Lhermitte's sign and have been attributed to the cervical myelopathy. 
d) The Veteran was informed of possible complications of the surgery, including paralysis, no improvement, and pain.  The February 2003 surgery report reflects that the Veteran was informed of the risks and benefits of the surgery and signed a written, informed consent for the surgery to be performed.  

The opinion must be supported by a complete explanation. 

3. Finally, after completing any other development that may be indicated, readjudicate the claim on the merits.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




